                                              Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GERARDO HERNANDEZ,                               Case No. 19-cv-01813-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING WITHOUT
                                  13                v.                                      PREJUDICE PLAINTIFF’S
                                                                                            APPLICATION TO SERVE
                                  14       SRIJA, INC., et al.,                             DEFENDANT BY PUBLICATION
                                  15                      Defendants.                       Re: ECF No. 20
                                  16

                                  17                                           INTRODUCTION

                                  18         Plaintiff Gerardo Hernandez sued defendants Srija, Inc. (doing business as Subway #32364)

                                  19   and Carol Lynn Chang, Trustee of the Red Envelope Trust, under Title III of the Americans with

                                  20   Disabilities Act of 1990 for failure to make Subway #32364 wheelchair accessible.1 Ms. Chang

                                  21   owns the lot where the Subway store is located.2 Mr. Hernandez served Srija3 and Srija answered

                                  22   the complaint.4 Mr. Hernandez made several unsuccessful attempts to serve Ms. Chang with the

                                  23   summons and complaint and believes she is evading service. Mr. Hernandez contends that Ms.

                                  24

                                  25
                                       1
                                        Compl. – ECF No. 1 at 1–2. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  26   2
                                           Decl. of Tanya E. Moore – ECF No. 20-1 at 2.
                                  27
                                       3
                                           Proof of Service – ECF No. 8.
                                       4
                                           Srija Answer – ECF No. 12.
                                  28

                                       ORDER – No. 19-cv-01813-LB
                                               Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 2 of 6




                                   1   Chang cannot be located with reasonable diligence.5 Mr. Hernandez thus seeks to serve Ms. Chang

                                   2   by publication in a newspaper of general circulation in the City of San Carlos.6

                                   3         The court can decide the matter without oral argument. N.D. Cal. Civ. L.R. 7-1(b). California

                                   4   Civil Procedure Code § 415.50(a) requires a plaintiff seeking to serve a summons by publication

                                   5   to demonstrate, “upon affidavit,” that “[a] cause of action exists against the party upon whom

                                   6   service is to be made or he or she is a necessary or proper party to the action.” As Mr. Hernandez

                                   7   has not filed a sworn affidavit demonstrating that he has a claim against Ms. Chang, the court

                                   8   denies without prejudice his application to serve Ms. Chang by publication.

                                   9

                                  10                                               STATEMENT

                                  11         Mr. Hernandez identified Ms. Chang as the owner of the lot by reviewing the Grant Deed for

                                  12   744 El Camino Real in San Carlos, California (the location of the Subway store).7 Mr. Hernandez
Northern District of California
 United States District Court




                                  13   also confirmed Ms. Chang’s address by reviewing the Assessment Record for San Mateo County

                                  14   using the Subway store’s address.8

                                  15         Mr. Hernandez sought to effect service on Ms. Chang at her residence beginning April 8,

                                  16   2019.9 Mr. Hernandez hired a process server, County Process Services, to serve Ms. Chang.10

                                  17   County Process Services attempted service at Ms. Chang’s residence fifteen times between April 9

                                  18   and June 21, 2019.11 Through these attempts, County Process Services noted that there were

                                  19   packages addressed to Ms. Chang on the front porch and a white Honda Accord and blue Honda

                                  20   van in the driveway.12 County Process Services also conducted three stakeouts on varying days

                                  21

                                  22   5
                                           Mot. for Serv. by Pub. – ECF No. 20 at 1.
                                  23   6
                                           Supplemental Mem. of P. & A. in Support of Mot. – ECF 20-1 at 4.
                                  24
                                       7
                                           Decl. of Tanya E. Moore – ECF No. 20-2 at 1–2 (¶ 2).
                                       8
                                           Id. at 2 (¶ 2).
                                  25   9
                                           Supplemental Mem. of P. & A. in Support of Mot. – ECF No. 20-1 at 4.
                                  26   10
                                            Decl. of Tanya E. Moore – ECF No. 20-2 at 2 (¶ 3).
                                       11
                                  27        Id. at 2-3 (¶¶ 4–12).
                                       12
                                            Id. (¶¶ 4–11).
                                  28

                                       ORDER – No. 19-cv-01813-LB                          2
                                              Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 3 of 6




                                   1   and times between July 9 and July 18, 2019 at her purported residence.13 County Process Services

                                   2   conducted additional service attempts on July 19 and July 31, 2019.14 On July 19, 2019, County

                                   3   Process Services requested a postal trace from the United States Post Office for the address

                                   4   associated with Ms. Chang.15 On July 26, 2019, the postal-trace report stated that mail sent to Ms.

                                   5   Chang’s address was deliverable.16 County Process Services conducted two additional stakeouts

                                   6   on July 26 and August 3, 2019.17 County Process Services attempted to serve Ms. Chang two final

                                   7   times on August 1 and 2, 2019.18

                                   8
                                   9                                               ANALYSIS

                                  10   1. Governing Law

                                  11         Under Federal Rule of Civil Procedure 4(e), a plaintiff may serve an individual defendant

                                  12   using any method permitted by the law of the state in which the district court is located or in
Northern District of California
 United States District Court




                                  13   which service is effected. Fed. R. Civ. P. 4(e)(1). California law allows for five basic methods of

                                  14   service: (1) personal delivery to the party, see Cal. Civ. Proc. Code § 415.10; (2) delivery to

                                  15   someone else at the party’s usual residence or place of business with mailing after (known as

                                  16   “substitute service”), see id. § 415.20; (3) service by mail with acknowledgment of receipt, see id.

                                  17   § 415.30; (4) service on persons outside the state by certified or registered mail with a return

                                  18   receipt requested, see id. § 415.40; and (5) service by publication, see id. § 415.50. California

                                  19   Code of Civil Procedure § 413.30 also provides that a court “may direct that summons be served

                                  20   in a manner which is reasonably calculated to give actual notice to the party served.” Courts in this

                                  21   district have authorized service by email under California Civil Procedure Code § 413.30. See,

                                  22   e.g., Cisco Sys., Inc. v. Shaitor, No. 18-cv-00480-LB, 2018 WL 3109398, at *3–4 (N.D. Cal. June

                                  23

                                  24   13
                                            Id. at 3 (¶ 15).
                                  25   14
                                            Id. (¶ 17).
                                       15
                                  26        Id. (¶ 16).
                                       16
                                            Id. at 3-4 (¶ 18).
                                  27   17
                                            Id. at 4 (¶¶ 19, 22).
                                  28   18
                                            Id. (¶¶ 20–21).

                                       ORDER – No. 19-cv-01813-LB                        3
                                           Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 4 of 6




                                   1   25, 2018); Steve McCurry Studios, LLC v. Web2Web Mktg., Inc., No. C 13-80246 WHA, 2014

                                   2   WL 1877547, at *2–3 (N.D. Cal. May 9, 2014); Facebook, Inc. v. Banana Ads, LLC, No. C-11-

                                   3   3619 YGR, 2012 WL 1038752, at *3 (N.D. Cal. Mar. 27, 2012).

                                   4      California law permits service by publication “if upon affidavit it appears to the satisfaction of

                                   5   the court in which the action is pending that the party to be served cannot with reasonable

                                   6   diligence be served in another manner” specified in Article 3 of the California Code of Civil

                                   7   Procedure. Cal. Civ. Proc. Code § 415.50(a). In determining whether a plaintiff has exercised

                                   8   “reasonable diligence,” the court examines the affidavit to see whether the plaintiff “took those

                                   9   steps a reasonable person who truly desired to give notice would have taken under the

                                  10   circumstances.” Donel, Inc. v. Badalian, 87 Cal. App. 3d 327, 333 (1978). The “reasonable

                                  11   diligence” requirement “denotes a thorough, systematic investigation and inquiry conducted in

                                  12   good faith by the party or his agent or attorney.” Kott v. Super. Ct., 45 Cal. App. 4th 1126, 1137
Northern District of California
 United States District Court




                                  13   (1996). “Before allowing a plaintiff to resort to service by publication, the courts necessarily

                                  14   require him to show exhaustive attempts to locate the defendant, for it is generally recognized that

                                  15   service by publication rarely results in actual notice.” Watts v. Crawford, 10 Cal. 4th 743, 749 n.5

                                  16   (1995) (internal quotations and citations omitted). And because of due process concerns, service

                                  17   by publication should be allowed only “as a last resort.” Donel, 87 Cal. App. 3d at 333.

                                  18      Taking a few reasonable steps to serve a defendant does not necessarily mean that all “myriad

                                  19   of other avenues” have been properly exhausted to warrant service by publication. Id. A plaintiff

                                  20   will generally satisfy his burden through “[a] number of honest attempts to learn [a] defendant’s

                                  21   whereabouts or his address” by asking his relatives, friends, acquaintances, or employers, and by

                                  22   investigating “appropriate city and telephone directories, the voters’ register, and the real and

                                  23   personal property index in the assessor’s office, near the defendant’s last known location.” Kott,

                                  24   45 Cal. App. 4th at 1137 (internal quotations omitted). “These are likely sources of information,

                                  25   and consequently must be searched before resorting to service by publication.” Id. The reasonable-

                                  26   diligence inquiry is fact and case specific. Id. at 1137–38 (“[T]he showing of diligence in a given

                                  27   case must rest on its own facts and no single formula or mode of search can be said to constitute

                                  28   due diligence in every case.”).

                                       ORDER – No. 19-cv-01813-LB                        4
                                            Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 5 of 6




                                   1       In addition to the reasonable-diligence requirement, a plaintiff seeking to serve a summons by

                                   2   publication must demonstrate “upon affidavit” that “[a] cause of action exists against the party

                                   3   upon whom service is to be made or he or she is a necessary or proper party to the action.” Cal.

                                   4   Civ. Proc. Code § 415.50(a)(1). The plaintiff “must offer ‘independent evidentiary support, in the

                                   5   form of a sworn statement of facts, for the existence of a cause of action against the defendant.’”

                                   6   Cummings v. Hale, No. 15-cv-04723-JCS, 2016 WL 4762208, at *2 (N.D. Cal. Sept. 13, 2016)

                                   7   (quoting McNamara v. Sher, No. 11-cv-1344-BEN (WVG), 2012 WL 760531, at *4 (S.D. Cal.

                                   8   Mar. 8, 2012)); see also Zhang v. Tse, Nos. C 07-4946 JSW, C 05-2641 JSW, 2012 WL 3583036,

                                   9   at *3 (N.D. Cal. Aug. 20, 2012) (collecting cases). The declaration must be signed by someone

                                  10   with personal knowledge of the essential facts. Cummings, 2016 WL 4762208 at *3 (denying the

                                  11   plaintiff’s request for service by publication because the submitted declaration “d[id] not purport

                                  12   to be an affidavit, [was] not sworn, and d[id] not demonstrate counsel’s personal knowledge of the
Northern District of California
 United States District Court




                                  13   facts at issue”).

                                  14

                                  15   2. Application

                                  16       Mr. Hernandez has not filed an affidavit demonstrating that he has a claim against Ms. Chang.

                                  17   Although he includes affidavits describing the lengths to which County Process Services and his

                                  18   attorney went to serve Ms. Chang, none of the affidavits provides “independent evidentiary

                                  19   support . . . for the existence of a cause of action against the defendant.” The court thus denies

                                  20   without prejudice his application to serve Ms. Chang by publication. Cf. Cummings, 2016 WL

                                  21   4762208, at *3.

                                  22       Separately, while the court does not decide the issue here, it raises as a question whether Mr.

                                  23   Hernandez has demonstrated sufficiently that he cannot with reasonable diligence serve Ms.

                                  24   Chang in another manner. Ms. Chang allegedly owns the lot on which the Subway store is located,

                                  25   and thus presumably Srija leases its storefront from Ms. Chang and has to pay her rent. Mr.

                                  26   Hernandez does not say whether he asked Srija (which has appeared in this litigation) whether it

                                  27   has contact information for Ms. Chang, such as an email address, which might provide an

                                  28   alternative means for service. Cf. Castillo-Antonio v. Azurdia, No. C-13-05709 DMR, 2014 WL

                                       ORDER – No. 19-cv-01813-LB                         5
                                           Case 3:19-cv-01813-LB Document 24 Filed 09/16/19 Page 6 of 6




                                   1   4060219, at *3 (N.D. Cal. Aug. 14, 2014) (denying motion to serve summons and complaint by

                                   2   publication where plaintiff did not contact defendant’s co-defendant for defendant’s contact

                                   3   information); see also, e.g., Cisco, 2018 WL 3109398, at *3–4 (authorizing service by email). Mr.

                                   4   Hernandez also does not say whether he tried to contact Ms. Chang by other means, such as

                                   5   calling her by phone or mailing her a copy of the summons and complaint, which may be relevant

                                   6   to (1) whether Mr. Hernandez has shown reasonable diligence, cf. Aevoe Corp. v. Pace, No. C 11-

                                   7   3215 MEJ, 2011 WL 3904133, at *2 (N.D. Cal. Sept. 6, 2011) (finding that plaintiff exercised

                                   8   reasonable diligence where, among other things, it called the phone numbers attached to

                                   9   defendant’s known addresses and sent the complaint by certified mail to defendant’s known

                                  10   addresses) and (2) whether Ms. Chang has actual notice of the lawsuit and is evading service, thus

                                  11   bolstering the case for service by publication, cf. Lucero v. IRA Servs., Inc., No. 18-cv-05395-LB,

                                  12   2019 WL 2123576, at *3 (N.D. Cal. May 15, 2019) (observing that whether a defendant has actual
Northern District of California
 United States District Court




                                  13   knowledge of the lawsuit may be relevant to a motion to serve by publication). Should Mr.

                                  14   Hernandez renew his motion to serve the summons and complaint by publication (as opposed to in

                                  15   another manner), he may wish to address these issues in more depth.

                                  16

                                  17                                           CONCLUSION

                                  18      The court denies without prejudice Mr. Hernandez’s application to serve Ms. Chang by

                                  19   publication.

                                  20

                                  21      IT IS SO ORDERED.

                                  22      Dated: September 16, 2019

                                  23                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  24                                                   United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-01813-LB                       6
